DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70, 72-75, 80-83, and 90-95 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US 2014/0134969 A1) in view of Krivorot et al (2008/0063153 A1).
Regarding claims 70 and 83, Jin discloses a computer-implemented method for generation of emergency messages, the method comprising:
receiving an emergency alert from a user communication device (Fig. 8, block 810, the disaster control center receives emergency alert from one or more of the terminals), the emergency alert comprising alert data, the alert data comprising a location of the user communication device (Fig. 8, block 840, the input fields include at least a location of the terminal), 
generating an emergency message in response to receiving the emergency alert, wherein the emergency message comprises the alert data and is an SMS, MMS, or a message configured to be sent using an internet protocol (8th paragraph and Fig. 7, disaster control center transmits generates a notification 703 or 705 in response to receiving the alert 702 using SMS); and 
providing the emergency message to an emergency dispatch center selected based on the location of the user communication device (87th paragraph, the emergency control center 720 notifies users 710 and other related emergency personnel 730 of the emergency situation.  The rescue and other related 
Jin does not disclose that wherein the user communication device comprises at least one of a wearable, a sensor, or an Internet enabled end device not having an assigned telephone number; and determining that the user communication device does not have an assigned telephone number after receiving the emergency alert.  Krivorot discloses an IP phone for making emergency calls (Fig. 2A, IP phone). Krivorot discloses that the call server determining that the call from the IP phone does not have a DID binding to the SIP URI therefore it obtains and assigns a telephone number 5141234567 to the IP phone (Fig. 2A, steps 3-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include assigning a telephone number to an IP phone in Jin’s system, as suggested by Krivort, to enable a call back in case an interruption occurs.

Regarding claims 72 and 73, Jin discloses determining that the user communication device is capable of facilitating a voice call over a data network using Internet Protocol (IP) (54th paragraph, emergency call may include a call over the Internet using voice over internet protocol (VoIP)).  Jin does not disclose selecting a telephone number from a pool of direct inward dial telephone numbers; assigning the telephone number to the user communication device responsive to both determining that the user communication device does not have an assigned telephone number and the telephone number is associated with the location of the user communication device.  Krivorot discloses that the call server obtains a DID from DID pool and assigns to the IP Phone (Fig. 2A, steps 3-5.  Herein, the IP phone does not have a DID mapping to it yet).  Krivorot further discloses mapping and remapping the DID to the SIP address (82nd paragraph, sequence number 10.  The SIP address indicates the location of IP phone).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include assignment of telephone number for emergency routing in Jin’s system, as suggested by Krivorot, to enable a call back in case an interruption occurs.

Regarding claim 74, Jin discloses establishing a first communication session between the user communication device and an emergency management system (Fig. 7, session is established between user device 710 and control center 720); establishing a second communication session between the emergency management system and the emergency dispatch center (Fig. 7, session is established between control center 720 and medical and rescue team personnel).  Jin does not disclose assigning the telephone number to the first communication session and the second communication session.  Krivorot discloses assigning DID to IP phone for enabling communications between IP phone and IP-PBX switch and from IP PBX switch to PSAP (Figs. 2A and 2B).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include assigning a telephone number in multiple sessions in Jin’s system, as suggested by Krivorot, to enable a call back.

Regarding claim 75, Jin discloses bridging the first communication session and the second communication session (Fig. 7).

Regarding claim 80, Jin discloses that wherein the emergency messages comprises at least one of user name or demographics information that is pre-generated at a time of user account creation (page 4, Table 1, recipient information).

Regarding claim 81, Jin discloses that wherein the emergency message is formatted for a specific type of emergency (Fig. 4, emergency message 440), wherein the emergency message comprises one or more of user selection, an audio file, a text message, a video feed, or an image (42nd paragraph, user location, texts video, photo, etc…).

th paragraph, emergency control center notifies users 710 of the emergency situation).
Regarding claims 90-95, Jin discloses receiving emergency alert and notifying medical and rescue teams (Fig. 7).  Jin does not disclose assigning a telephone number to the user communication device in real-time after receiving the emergency alert; wherein the telephone number is assigned to the user communication device for a duration of a communication session for the emergency alert; and wherein the telephone number is assigned to the user communication device for a period of time after termination of the communication session for the emergency alert.  Krivorot discloses assigning DID to immediately after receiving the call in step 2 and after a period of time, deleting entry that maps DID to 250@domain.com after call session (Figs. 2A and 2B).  Krivorot further discloses that the binding may be 48 hours (81st paragraph.  This number of hours must exceed any communication session).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include assigning DID for a period of time in Jin’s system, as suggested by Krivort, to enable call back in case an interruption occurs.

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Jin and Krivorot further in view of Li et al (US 2016/0065748 A1).
Regarding claim 71, Jin discloses a camera sensor for converting light to electrical signal (36th paragraph).  Jin does not specifically disclose that the sensor is an environment sensor.  Li discloses the input component may include a sensor for sensing information (26th paragraph.  Herein, it is a sensor sensing information of an environment).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a sensor for sensing information in Jin’s system, as suggested by Li, to collect and analyze information of a survey area.

Claims 76-78 are rejected under 35 U.S.C. 103 as being unpatentable over Jin and Krivorot further in view of Ballantyne et al (US 2014/0045450 A1).
rd paragraph and Fig. 7).  The location is stored at the location provider (54th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include NG911 API in Jin’s system, as suggested by Ballantyne, for obtaining information rapidly and quickly.

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Jin and Krivorot in view of deCharms (US 2014/0368601 A1).
Regarding claim 79, Jin discloses that wherein the emergency message comprises location information (68th paragraph, location is automatically filled with GPS coordinates).  Jin does not disclose that the location of the user communication device is provided to the emergency dispatch center by updating a database accessible by the emergency dispatch center.  deCharms discloses the location of the emergency is transmitted and stored in a data storage system for access by authorized parties (Fig. 1).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include updating the location of the emergency in a storage system in Jin’s system, as suggested by deCharms, for fast access by all authorized parties.

Response to Arguments
Applicant’s arguments with respect to claims 70-83 and 90-95 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472